Citation Nr: 9929807	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-47 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.  He died on August [redacted], 1992.  The appellant is 
the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of this claim.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death, and VA has 
not satisfied its duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1999).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  In addition, service connection 
for certain "chronic diseases" may be granted on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  As applied to the facts in this 
case, such diseases include hypertensive disorders if shown 
to be compensably disabling within one year after service.  
38 C.F.R. § 3.307(a)(3) (1999).  Service connection may also 
be granted for any disability diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran expired on August [redacted], 1992, at the age of 
80; the cause of death was acute myocardial infarction due to 
congestive heart failure and mitral regurgitation.  Medical 
records in the file reflect that he died while an inpatient 
at the East Alabama Medical Center on August [redacted] after 
being transferred to that facility from the George H. Lanier 
Memorial Hospital where he had been admitted on August 10, 
1992, for treatment of acute and severe respiratory distress 
and shock.  Prior to his August 1992 hospitalizations, the 
veteran had been hospitalized in April 1992 at the Lanier 
facility for treatment of a fractured right hip sustained in 
a fall.  At that time, it was noted that his medical history 
was significant for mild hypertension and a left bundle 
branch block.  The veteran served on active duty during World 
War II and he was service connected during his lifetime for a 
right knee disability, rated 60 percent disabling, and for 
achlorhydria, rated noncompensably disabling.  His service 
medical records are entirely negative for complaints, 
treatment or diagnosis of any abnormalities of the lungs, 
chest or heart noted in service.

On appeal, the appellant contends that her husband's service-
connected right knee disability was a contributory cause of 
his death in August 1992.  She argues that the instability in 
his right knee caused him to fall and fracture his right hip 
in April 1992, and that following this injury, his overall 
health rapidly declined and led to the life-ending heart 
attack.  In support of her claim, she submitted statements 
from medical care providers of the veteran, including a 
statement from one of the veteran's treating physicians, A. 
P. Kamath, M.D., dated September 10, 1993.  In his statement, 
Dr. Kamath offered the following medical opinion, in 
pertinent part:

I have taken care of this patient for the 
last several years, and I can verify that 
he has not had any evidence of coronary 
artery disease prior to the [April 1992] 
fall.  The patient did have a total knee 
surgery on the right side, which left him 
weak on that side and this was 
responsible for the fall.  Subsequent to 
the fall, he did not do well.  He has had 
problems with severe weakness and 
depression and all this stress made him 
have an acute coronary event, which 
resulted in his demise.  It is my feeling 
that the hip fracture and his falling 
contributed significantly to his demise, 
and I did not take care of him for any 
cardiac symptoms prior to this thing, and 
the patient did not go to any other 
Physician in the last several years.
Additional statements dated in July-September 1993 from James 
R. Whatley, MD and Joseph R. Downs, MD, as well as from a 
nurse, S. Williams, R.N., who was in charge of his 
rehabilitation program following the right hip surgery, 
reflect essentially the same views of Dr. Kamath, namely, 
that the veteran did not have a prior history of heart 
problems before the right hip fracture and that his fall in 
April 1992 due to the buckling of his right knee contributed 
to his death by heart failure.

In view of the foregoing, the Board finds the appellant's 
claim plausible and therefore, well grounded.  These 
physicians have provided medical evidence linking the 
veteran's death by heart failure to his service-connected 
right knee disability on a contributory basis.  This evidence 
is presumed to be credible for purposes of a well-grounded 
determination, and accordingly, the Department has a duty to 
assist in the development of facts relating to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
cf. Morton v. West, 12 Vet. App. 477 (1999) (no duty to 
assist under 38 U.S.C.A. § 5107(a) absent submission of a 
well-grounded claim).  Further development of the appellate 
record is in order, as detailed below in the REMAND portion 
of this decision.


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, and, to that extent, 
the appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim.  Specifically, it is 
noted that the death certificate indicates that the veteran 
was an inpatient at the East Alabama Medical Center at the 
time of his death on August [redacted], 1992.  However, a discharge 
summary report for this hospitalization, if still available, 
is not of record and it is not shown that the RO attempted to 
obtain this report.  Therefore, the RO should provide the 
appellant the opportunity to either submit any medical 
records that she has pertaining to the veteran's treatment at 
the East Alabama facility, or authorize VA to obtain such 
records directly.  Moreover, the Board observes that there 
are very few medical records on file other than the service 
medical records and the April-August 1992 records from the 
Lanier Memorial Hospital.  Given the lengthy post-service 
period, between 1945 and 1992, there may be additional 
medical records available.

The requisition and consideration of medical records which 
are clearly relevant to an issue on appeal is necessary for 
the adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999).  The duty to assist a 
claimant in filing an application for VA benefits under 
38 U.S.C.A. § 5103(a) (West 1991) includes the duty to 
request information which may be pertinent to the claim.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).

Further, the Board believes that, in light of the appellant's 
contentions as reflected by her statements, and once all of 
the medical evidence has been obtained, a review of the 
entire evidentiary record should be undertaken by an 
appropriate medical specialist in order to determine what 
relationship may exist between the veteran's service-
connected right knee disability and the cause of his death in 
August 1992 by acute myocardial infraction /congestive heart 
failure.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must contact the appellant and 
request the names and addresses of all VA 
and private physicians and/or medical 
facilities who provided medical treatment 
to the veteran in the years after 
service, specifically, between 1945 and 
1992, including any medical records which 
correspond to treatment while he was a 
patient at the East Alabama Medical 
Center corresponding to his last 
hospitalization at that facility, as well 
as any records which might exist prior to 
that terminal hospitalization.  Any VA 
records identified should be obtained 
pursuant to established procedures.  
After securing appropriate releases from 
the appellant, attempts to secure copies 
of records pertaining to any indicated 
private physicians and the above-cited 
medical facility should be undertaken.  
All records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  Upon completion of the evidentiary 
development, the RO must obtain a medical 
opinion from an appropriate specialist 
for the purpose of addressing the causes 
of the veteran's death in August 1992, as 
shown on the death certificate and by the 
available medical records in the claims 
folder.  Regarding the congestive heart 
failure condition noted on the death 
certificate, the specialist is requested 
to address the approximate date of onset 
of this condition, as shown by the 
available medical evidence on file.  In 
addition, it is requested that the 
specialist address whether a direct 
cause-and-effect relationship is shown 
between his death and his service-
connected right knee disability, to 
include its relationship to the April 
1992 fall and right hip fracture injury, 
and if not, whether this disability 
and/or set of circumstances (right knee 
buckling leading to fall and right hip 
fracture) could have in any way 
contributed substantially or materially 
to cause his death.  This opinion should 
be based on a thorough and careful review 
of all the evidence contained in the 
claims folder.  A complete rationale for 
any opinion expressed must be provided, 
and, in particular, the specialist should 
discuss in light of his/her findings and 
medical judgment the efficacy of the 
above-cited medical opinion statements in 
the file from Drs. Kamath, Downs and 
Whatley.  The report generated as a 
result of this request should thereafter 
be associated with the claims folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
must readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals







